Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “measuring means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 recites “measuring means adapted to detect misalignment of the tool” however, fails to recite any corresponding structure or acts for performing any measuring. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 4 limitation “means of holding elements” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 recites “the measuring means are fixedly secured…by means of holding elements” however, fails to recite any corresponding structure or acts for performing any holding. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yalof et al. (US 4491027), in view of Virzhonis (SU 572318, herein referenced by the EPO English Machine Translation).
Regarding Claim 1, Yalof discloses a system for measuring misalignment of a tool 3, 5 in a press device 1, the tool 3, 5 comprising a first part 3 and a second part 5, which are movable relative to another in a guided manner by guide means 7 comprising a guide pillar 7 (See figure 1) provided in the first part 3 (Col. 2, Lines 25-36, Fig. 1), the system comprising measuring means 11, 12 adapted to detect misalignment of the tool 3, 5, the measuring means 12 are mounted directly at the guide means 7 (Col. 2, Line 36-Col. 3, Line 6, Figs. 2 and 3). Yalof does not explicitly disclose a guide bush provided in the second part.
Virzhonis discloses a press device 1, the tool 3, 5 comprising a first part 3 and a second part 5, which are movable relative to another in a guided manner by guide means 3 comprising a guide pillar 3 (See figure 1) provided in the first part, which is led by a guide bush 6 provided in the second part 4 (Page 1, Pars. 13 and 14, Fig. 1), for the benefit of more efficiently readjusting the first and second parts (Page 1, Pars. 9-12). It would have been obvious to one of ordinary skill in the art to provide the system of Yalof with a guide bush provided in the second part as disclosed by Virzhonis, for the benefit of more efficiently readjusting the first and second parts.
Regarding Claim 2, the combination as applied to claim 1 remains as previously applied. Yalof discloses the measuring means 12 are mounted at the guide pillar 7 (See figure 1).
Regarding Claim 3, the combination as applied to claim 1 remains as previously applied. Yalof discloses the measuring means 12 are mounted in a longitudinal bore provided in the guide pillar 7 (Col. 2, Lines 39-43).
Regarding Claim 4, the combination as applied to claim 1 remains as previously applied. Yalof discloses measuring means 12 are fixedly secured in the longitudinal bore by means of holding elements (Col. 2, Lines 39-43). Note: as Yalof discloses “Built into each column 7 is a load cell 12 responsive to the traction withstood by the column” it is inherent that the measuring means 12 is fixedly secured by some type of holding elements.
Regarding Claim 5, the combination as applied to claim 1 remains as previously applied. Yalof discloses the measuring means 12 are configured as a strain gauge sensor 31 comprising a pillar shaped structure and at least one strain gauge 36 attached to the pillar shaped structure 32 (Col. 2, Lines 39-45 and Col. 3, Lines 26-41, Figs. 1, 2 and 5-7).
Regarding Claim 6, the combination as applied to claim 1 remains as previously applied. Yalof discloses a pair of strain gauges 36 are attached on opposite sides of the pillar shaped structure 32 (Col. 3, Lines 26-41, Figs. 5-7).
Regarding Claim 10, the combination as applied to claim 1 remains as previously applied. Yalof discloses the measuring means 12, 31 are adapted to determine deflection and/or deviations from rectangularity of the guide pillar 7 in respect of the first part 3 of the tool 3, 5 (Col. 3, Lines 26-41, Figs. 5-7).
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yalof et al. (US 4491027), in view of Virzhonis (SU 572318, herein referenced by the EPO English Machine Translation), in view of Kuwayama et al. (EP 1980339).
Regarding Claim 8, the combination as applied to claim 1 remains as previously applied. Yalof does not explicitly disclose the measuring means are configured as a fiber optic sensor.
Kuwayama discloses a system for measuring misalignment of a tool 4, 7 in a press device, the tool 4, 7 comprising a first part 4 and a second part 7, which are movable relative to another in a guided manner by guide means 5 comprising a guide pillar 5 (See figure 7), the system comprising measuring means 8 adapted to detect misalignment of the tool 4, 7, the measuring means are configured as a fiber optic sensor (Pars. 0019, 0033-0040, Fig. 7 and Par. 0005 of the instant application), for the benefit of better controlling the press-forming capability of the press. It would have been obvious to one off ordinary skill in the art to provide the invention of Yalof with a fiber optic sensor as disclosed by Kuwayama, for the benefit of better controlling the press-forming capability of the press.
Regarding Claim 12, the combination as applied to claim 1 remains as previously applied. Yalof does not explicitly disclose the measuring means are adapted to be connected to a processing unit to transmit signals via wireless transmission. Kuwayama discloses a system for measuring misalignment of a tool 4, 7 in a press device, the tool 4, 7 comprising a first part 4 and a second part 7, which are movable relative to another in a guided manner by guide means 5 comprising a guide pillar 5 (See figure 7), the system comprising measuring means 8 adapted to detect misalignment of the tool 4, 7, and the measuring means 8 are adapted to be connected to a processing unit 9 to transmit signals via wireless transmission (Pars. 0033-0041, 0046 and 0047 Figs. 7, 9 and 11) for properly calculating the metrics measured by the measuring means 8. It would have been obvious to one off ordinary skill in the art to provide the invention of Yalof with a measuring means adapted to be connected to a processing unit to transmit signals via wireless transmission, as disclosed by Kuwayama, for the benefit of properly calculating the metrics measured by the measuring means.
Claim Objections
Claims 7, 9, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726